Citation Nr: 0835025	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.C., and L.S.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1942 to November 
1945.  He died in February 2004.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in June 2005.  

The appellant testified at a hearing before the Board in 
Washington, DC, in December 2007; the undersigned Acting 
Veterans Law Judge presided.  

This case was remanded by the Board in January 2008.  The 
actions directed in that remand have been completed and the 
case is now ready for final appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The veteran had active service from January 1942 to 
November 1945.  He died in February 2004 due to pneumonia.  

2.  Pneumonia is not related to the veteran's active military 
service.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral sensorineural hearing loss, rated 
100 percent, and tinnitus, rated 10 percent.  Those ratings 
were assigned, effective from July 23, 1998.  

4.  The veteran's service-connected hearing loss and tinnitus 
did not play a material causal role in his death.  

5.  The veteran was not in receipt of, or entitled to 
receive, compensation for a service-connected disability 
rated totally disabling for a period of 10 or more years 
immediately preceding death; he also was not a prisoner of 
war during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2007).  

2.  There is no legal entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

During the veteran's lifetime, service connection was 
established for bilateral sensorineural hearing loss, rated 
100 percent, and tinnitus, rated 10 percent.  

The veteran's death certificate shows that the cause of his 
death was pneumonia of two weeks' duration.  The summary of 
the veteran's final hospitalization indicates that his death 
was due to multiple medical problems, "most prominent is 
pneumonia, likely secondary to chronic aspiration, which is 
secondary to stroke, and diminished mental status."  The 
diagnoses listed in the records include, in addition to 
recurrent aspiration pneumonia, status post-right above the 
knee amputation for ischemic heel ulcer, diabetes mellitus, 
coronary artery disease, status post-coronary artery bypass, 
hypertension, glaucoma, old cerebrovascular accident, and 
congestive heart failure, as well as multiple infections.  
The records of the hospitalization do not suggest that the 
veteran's service-connected hearing loss and tinnitus played 
any role in causing or contributing to his death.  

Unfortunately, the veteran's original claims file, which 
apparently contained his service medical records, has been 
lost.  The claims file that is currently available has been 
rebuilt, to the extent possible.  However, there is no 
suggestion in the medical reports which are of record - 
which reflect treatment beginning in September 2003 - that 
any of the disorders that led to the veteran's death were in 
any way related to service or to a service-connected 
disability.  Moreover, the appellant does not contend that 
they were.  As noted below, her primary contention concerns 
her entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

In the absence of evidence that demonstrates that a 
disability that was incurred in or aggravated by service 
either caused the veteran's death or contributed 
substantially and materially to cause death, the Board 
concludes that service connection for the cause of his death 
is not established.  

For the foregoing reasons, service connection for the cause 
of the veteran's death must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Section 1318 DIC

The appellant's primary contention is that the veteran was 
totally disabled due to his hearing loss for many years prior 
to his death, and she and two other witnesses (the veteran's 
daughter and a friend of the appellant) provided credible 
testimony to that effect at a hearing before the Board in 
December 2007.  

The law states that, if the veteran's death is not due to 
service-connected disability, a surviving spouse may still be 
entitled to DIC benefits in the same manner as if the 
veteran's death were service-connected if the veteran was, at 
the time of his death, in receipt of, or entitled to receive, 
compensation for a service-connected disability rated totally 
disabling if: (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; or (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318; see also 38 C.F.R. § 3.22(a).  

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively for the requisite period.  38 C.F.R. § 3.22(b).  

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
"hypothetical entitlement" to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 
511 F.3d 1147 (Fed. Cir. 2008) (holding that the revised 
provisions of 38 C.F.R. § 3.22, as amended in 2000, may be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect).  

First, the Board observes that the veteran was in receipt of 
a 100 percent rating for bilateral hearing loss at the time 
of his death.  A rating decision in August 2001 granted 
service connection for that disability and assigned a 100 
percent rating, effective from July 23, 1998.  The RO 
assigned that date as the effective date for the 100 percent 
rating, based on the fact that the veteran's service 
connection claim was received by VA on that date.  
Subsequently, pursuant to the appellant's claim, a rating 
decision in May 2008 determined that the August 2001 rating 
decision did not contain clear and unmistakable error (CUE) 
in assigning July 23, 1998, as the effective date for service 
connection and for the 100 percent rating.  In addition, no 
additional service medical records have been received to 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively for the requisite 
period.  

The record shows that the veteran died in February 2004.  
Thus, the 100 percent rating for bilateral hearing loss was 
not in effect for 10 years prior to his death.  Accordingly, 
the first criterion of 38 U.S.C.A. § 1318 is not met.  

Second, because the veteran died almost 60 years after he was 
separated from service, the second criterion of § 1318 is not 
applicable.  

Lastly, there is no evidence that the veteran was a prisoner 
of war, so the third criterion of § 1318 is also not met.  

The Board is sympathetic to the appellant's claim.  But, in 
this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the claim of entitlement 
to DIC under 38 U.S.C.A. § 1318 must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the context of a claim for DIC benefits (here, service 
connection for the cause of the veteran's death), section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.   

In the present case, after the appellant filed her claim in 
September 2004, VA satisfied its duty to notify her of the 
evidence needed to support her claim for DIC, what VA would 
do, and what she should do, including giving VA any pertinent 
evidence in her possession, in an April 2005 letter from the 
agency of original jurisdiction (AOJ) to the appellant.  
Because the required notice was provided before the adverse 
decision in June 2005, there was no error in the timing of 
this notice.  

However, the April 2005 letter did not provide the specific 
notice required by Hupp.  Nonetheless, the appellant was 
given this information in the rating decision and in the 
statement of the case, in connection with her claim, so she 
had actual notice of this information.  She has been given 
every opportunity to submit evidence and argument in support 
of her claim, to respond to VA notices, and to participate in 
her claim and her appeal, including at a hearing.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and appeal.  See Sanders v. 
Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007) (a notice 
defect can be cured by actual knowledge on the part of the 
claimant).  Under such circumstances, to delay action on an 
adjudication of this claim pursuant to Hupp would provide no 
benefit to the appellant and would result only in unnecessary 
delay.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  The appellant has not identified any 
additional evidence that is needed to substantiate her claim.  
No further development action is necessary.  

Regarding the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, VA's General Counsel has held that there is no duty 
to notify a claimant where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that there is no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


